Citation Nr: 1200035	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-33 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) based upon a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to August 1952.  He died in September 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant appeared before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing held in June 2011.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran died in September 2007 at the age of 76; the immediate cause of death was reported as sepsis/endocarditis due to or as a consequence of pneumonia, due to or as a consequence of ventilator dependent respiratory failure.  

2.  In October 2007, the appellant filed a claim for Dependency and Indemnity Compensation (DIC), indicating that she was claiming that the Veteran's cause of death was due to service.

3.  At the time of the Veteran's death, service connection was in effect for: a left knee disability with instability (30% disabling); residuals of a fracture of the right upper third tibia and fibula with degenerative arthritis (20% disabling); degenerative disc disease of the lumbar spine (20% disabling); and left knee arthritis (10% disabling).  The Veteran's combined disability rating was 60 percent from March 10, 1999; a total disability rating based on individual unemployability as result of service-connected disabilities (TDIU) was granted, effective March 10, 1999.

4.  None of the immediate, underlying or contributory causes listed on the Veteran's death certificate are etiologically related to service, presumptively or otherwise.

5.  The most probative evidence indicates that a service-connected disability did not cause or contribute materially or substantially to the Veteran's death, and that the identified causes of his death were not otherwise related to service.

6.  The Veteran was not continuously rated totally disabled due to service-connected disability or due to unemployability for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been established here.

7.  The Veteran was not a former prisoner of war (POW).


CONCLUSIONS OF LAW

1.  A disability incurred during or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.312 (2011).

2.  The criteria for entitlement to Dependency and Indemnity Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  This specific notice was not provided in this case.  However, as the claims on appeal are being denied any defect in the timing or content of this notice is moot.

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the VCAA duty to notify as described in the Hupp case, was satisfied by way of a letter sent to the appellant in November 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination/opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained the Veteran's STRs.  Additionally, the Veteran's death certificate is on file as are his post-service VA and private medical records, to include the terminal treatment records.  The file also contains a transcript of the appellant's testimony presented at a travel Board hearing conducted in June 2011.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The Board concludes a medical opinion is not needed in this case because there is no credible or persuasive evidence that the Veteran's death was caused by any of his service-connected disabilities, nor is there any credible or persuasive evidence to suggest that any of the disabilities that may have contributed to the Veteran's death should be service-connected.  Essentially, the only evidence purporting to establish such a link is the appellant's own lay statements.  Such assertions, without any competent evidence to support the claim, are insufficient to warrant obtaining a medical opinion in view of the evidence of record that is discussed below.  The appellant was advised in the VCAA notice letter to submit evidence showing that the condition that contributed to the Veteran's death was caused by an injury or disease that began during service.  No such evidence has been received by VA.  As there is no evidence connecting the cause (primary of contributory) of the Veteran's death to anything of service origin, the Board concludes that an examination is not necessary to the resolution of this claim.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The Veteran's death certificate reflects that he died in September 2007 at the age of 76.  The immediate cause of death was reported as sepsis/endocarditis due to or as a consequence of pneumonia, due to or as a consequence of ventilator dependent respiratory failure.  There was no autopsy performed.

At the time of the Veteran's death, service connection was in effect for: a left knee disability with instability (30% disabling); residuals of a fracture of the right upper third tibia and fibula with degenerative arthritis (20% disabling); degenerative disc disease of the lumbar spine (20% disabling); and left knee arthritis (10% disabling).  The Veteran's combined disability rating was 60 percent from March 10, 1999; a total disability rating based on individual unemployability as result of service-connected disabilities (TDIU) was granted effective March 10, 1999.

In October 2007, the appellant filed an "Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse" (VA Form 21-534).  On that form, she indicated that she was claiming that the cause of the Veteran's death was due to service.

Review of the STRs does not reflect any complaints, treatment or diagnoses related to any heart or lung symptoms or pneumonia.  The records do reflect that the Veteran was treated for a fracture of the right tibia and fibula, caused by a tank rolling over the right leg.  A separation examination report of August 1952 revealed no clinical abnormalities relating to the heart, vascular system or the respiratory system; chest X-ray films were negative.  

When examined by VA in February 1952, the Veteran's had no complaints of a cardiovascular or pulmonary nature and clinical evaluation of the cardiovascular and respiratory systems was normal.  By rating action of March 1953, service connection was established for residuals of a fracture of the tibia and fibula, assigned a non-compensable evaluation from August 1952.  

When examined by VA in 1975, it was noted that the Veteran had sustained a (service-related) fracture of the proximal third of the right tibia and fibula, which had subsequently healed with skin grafting.   At the time of that examination, the Veteran reported that he had been working as a salesman for the past 8 years, which required a considerable amount of walking.  He reported that he had not missed any time at work due to leg problems during that 8-year period. 

The Veteran was subsequently evaluated by VA in 1990, at which time he complained of pain in the area of the right leg fracture, occurring after work.  It was noted that during 1990 he was receiving private treatment for diabetes and right leg pain.  Fracture of the upper third of the right tibia and fibula, and degenerative joint disease (DJD) of the right knee were diagnosed.  The report indicated that the Veteran was employed as a merchandiser and had not lost any time from work during the previous 12 months.  By rating action of November 1990, an increased evaluation of 10 percent was granted for residuals of a fracture of the tibia and fibula.  

In a statement provided in September 1991, the Veteran explained that he had been experiencing left leg/knee pain since April 1991, and that arthritis had been diagnosed (as confirmed by a private medical report of August 1991).  A private medical report of October 1991 indicated that sponylolysthesis of the lumbar spine was shown, with associated muscle spasms, lumbalgia and leg pain.  Service connection for a left knee disability was denied in a November 1991 rating action.

In February 1999, the Veteran filed an increased rating claim for residuals of a fracture of the tibia and fibula.  In March 1999, the Veteran submitted a statement indicating that his right leg was injured in Korea, causing him to retire prior to age 65, and causing other medical problems affecting the hip, left leg and back.  By rating action of January 2000, service connection was denied for low back, left leg and hip conditions.  By rating action of July 1999, an increased evaluation of 20 percent was granted for residuals of a fracture of the tibia and fibula, effective from February 1999.

An October 2001 VA examination revealed that the Veteran's complaints included bilateral knee problems, low back pain, shortness of breath, and a 12-year history of diabetes.  The impressions included the following:  diabetic neuropathy; lumbar spinal stenosis with disc disease and degenerative arthritis; an old compound fracture of the tibia with shortening of the right leg and right knee degenerative arthritis; left knee degenerative arthritis with valgus deformity; and peripheral vascular disease.  The examiner opined that the condition of the lumbar spine was related to the service-connected fracture residuals of the tibia and fibula, but opined that left knee arthritis, peripheral vascular disease and diabetic neuropathy were unrelated to that service-connected disability.

By rating action of November 2001, the RO awarded service connection for degenerative disc disease of the lumbar spine, and assigned a 20 percent evaluation from June 2001.  Service connection for a left knee disorder was denied.  A 20 percent evaluation for residuals of a fracture of the tibia and fibula was continued.

By way of an August 2002 rating action, the RO awarded an earlier effective date of March 1999 for the assignment of a 20 percent evaluation for the low back disability. By this decision, the RO also awarded service connection for left knee arthritis (rated 10 percent) and varus deformity with instability (rated 30 percent) effective from March 1999.

In December 2002, the Veteran filed a formal TDIU claim on a VA Form 21-8940.  On that form he indicated that he had worked full-time as a merchandiser until April 1993 and thereafter worked part time as a driver from February 1995 to April 1996.  He indicated that he became too disabled to work as of April 1996, due to back, knee, leg and hip problems.  The Veteran explained that he retired at the age of 62 due primarily to pain in the legs and back.  In a December 2002 rating action, TDIU was established effective from March 1999.

VA records dated in 2006 reveal treatment and hospitalization for problems including the following: significant left internal carotid artery stenosis (June 2006); chest pain (September 2006); and diabetes Type II with neuropathy (September 2006).  A social work note of February 2007 indicates that the Veteran had been hospitalized at a private facility and was on ventilation support and dialysis.  

Private medical records of 2006 and 2007 document treatment and hospitalization for problems including coronary artery disease and acute myocardial infarction (September 2006), and bilateral pulmonary infiltrates (January 2007).  

The Veteran was hospitalized at a private medical center from July to August 2007, due to respiratory failure and septic shock, of uncertain source - possibly the result of bactteremia or pneumonia.  A consultation report indicated that his manifestations and conditions included shock, fevers and renal failure.  A medical history was given of the following: end-stage renal disease; hypothyroidism; peripheral vascular disease with aortic aneurysm; cerebrovascular accident (CVA); COPD with obstructive sleep apnea; depression; diabetes and coronary artery disease (CAD).  It was further explained that the Veteran had undergone coronary artery bypass grafting in October 2006, which led to multi-system organ failure and renal failure.  The report indicated that the Veteran's blood pressure had dropped, he was experiencing low grade fevers and he was using a feeding tube and ventilator.  

The Veteran's terminal hospital records are on file, reflecting that he was admitted in late August 2007 due to septic shock and expired in mid-September 2007.  The summary indicated that the Veteran was chronically ill with multiple medical problems including coronary bypass graft, ventilator dependent respiratory failure, and PEG tube end stage renal disease.  It was noted that the Veteran had been in and out of hospitals and care facilities for about 8 months.  On admission, the Veteran had hypotension and a high fever.  Additional indications of septic shock, pneumonia and line infections were also noted.  The Veteran was placed on a ventilator and treated with antibiotics.  Due to multiple infections and co-morbidities, the Veteran's condition did not improve clinically and support was withdrawn.  

In a statement from the appellant received in March 2009, she explained that VA had established that the Veteran was 100 percent disabled for a little over 8 years prior to his death, but in reality it was more like 14 years, as the Veteran had to retire at 62 years old due to leg problems.  She mentioned his long-standing history of leg problems, existing since an injury in service.  The appellant also acknowledged the Veteran's long history of smoking and additional problems, described as pneumonia and COPD.   

The appellant presented testimony at a travel Board hearing held in June 2011.  Her representative stated that the Veteran's service-connected injuries bothered him for his entire life and caused him to retire early, as he could no longer continue working due to pain and discomfort.  It was also stated that the Veteran had bouts with pneumonia numerous times in his life and that this condition should have been service-connected.  At the hearing, additional evidence accompanied by a waiver was added to the record.  This evidence consists of a November 2006 letter from the Veteran's aunt who was 97 years old at that time.  The letter makes reference to the Veteran having pneumonia and being treated in a Army Hospital.  

Analysis

The appellant maintains that the Veteran's death was related to service or that one or more service-connected disorders caused or contributed to cause his death.  In addition, she maintains that the assignment of a 100 percent disability rating  (TDIU) should have been effective prior to March 1999.  The Board will address herein whether the appellant is entitled to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. §§ 1310 and 1318.

The Veteran died in September 2007 at the age of 76.  At the time of the Veteran's death, service connection was in effect for the following conditions: a left knee disability with instability (30% disabling); residuals of a fracture of the right upper third tibia and fibula with degenerative arthritis (20% disabling); degenerative disc disease of the lumbar spine (20% disabling); and left knee arthritis (10% disabling).  The Veteran's combined disability rating was 60 percent from March 10, 1999; a total disability rating based on individual unemployability as result of service-connected disabilities (TDIU) was granted, effective March 10, 1999.

	A.  Service Connection - Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2009).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In cases of service connection for the cause of death of a veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service-connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997); aff'd sub nom, Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

At the outset, the Board notes that the Veteran's death certificate lists the immediate cause of death as sepsis/endocarditis due to or as a consequence of pneumonia, due to or as a consequence of ventilator dependent respiratory failure.  

The appellant's primary contention is that the Veteran's service connected right and left leg disorders, as well as his low back disorder, contributed to his cause of death.  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

Clinical records dated during the two years prior to the Veteran's death, as well as his terminal medical records, fail to implicate any of the Veteran's service-connected disorders as the primary or contributory causes of his death.  It is clear that the Veteran had numerous very serious co-existing health problems in his final years including the following: end-stage renal disease; hypothyroidism; peripheral vascular disease with aortic aneurysm; CVA; COPD with obstructive sleep apnea; depression; diabetes and CAD.  

The appellant herself has made lay assertions that the Veteran's death was causally or etiologically related to service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Indeed, the medical evidence of record provides no basis to link the Veteran's death to service.  The appellant can attest to factual matters of which she has first-hand knowledge; for example, she is competent to report what she experienced or observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, she is not a medical professional, and therefore her beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis; indeed, the question of causation in this case involves complex medical questions beyond which the appellant is capable of addressing in her capacity as a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

It is further noted that service connection has never been established for any cardiovascular or respiratory condition, to include endocarditis or pneumonia, nor were any such problems diagnosed in-service or during the first post-service year.  Moreover, the post-service medical evidence does not reflect that any of these conditions was initially manifested until decades after the Veteran's discharge from service.  The Court has held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against a claim).  Finally, the file contains no competent medical evidence or opinion linking any of the conditions listed on the death certificate to the Veteran's period of service or to any service-connected disorder.  

With respect to the specific contention that service-connection is warranted for pneumonia, the file lacks probative and competent evidence supporting this assertion.  There is no indication that the Veteran had pneumonia in service or for decades thereafter.  In fact, clinical records reflect that the Veteran did not suffer from pneumonia until the 2 years prior to his death, at which point he had many serious co-existing medical conditions.  The November 2006 letter from the Veteran's aunt, does not serve to establish that the Veteran had pneumonia in service, as maintained by the Veteran's representative.  This letter was drafted by a 97 year old relative, more than 50 years after the Veteran's discharge from service.  Given the remoteness of this evidence, it is not considered more probative or reliable than contemporaneous STRs which fail to reflect that the Veteran did not have pneumonia at any time during service.  Moreover, the Veteran did not have any chronic or continuous residuals or episodes of pneumonia since service.  Significantly, there was no competent medical opinion or evidence offered linking pneumonia, listed as a contributory cause of the Veteran's death, with service-or any service connected condition.  The appellant's opinion to the effect that pneumonia was of service origin and contributed to the Veteran's death is of no probative value, as it is beyond her competency as a lay person to offer.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Essentially, medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  In this case, however, the record contains no competent/probative evidence of a causal (primary or contributory) link between the Veteran's service connected conditions and any of the causes of his death; nor is there any indication that any of the listed causes of death are etiologically linked to service or any service-connected disorder.  

For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In so concluding, the Board in no way minimizes the Veteran's honorable and faithful service to the United States.  The Board, however, is obligated to decide cases based on the law and the evidence, and not on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In reaching this decision the Board considered the doctrine of reasonable doubt, but the preponderance of the evidence is against the claim, and the doctrine is therefore not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim is denied.

	B.  Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since a veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.  See also 38 C.F.R. § 3.22.

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not met.  First, the Veteran plainly did not meet the durational requirement for a total disability rating under 38 U.S.C.A. § 1318.  The Veteran was discharged from service in 1952.  A TDIU was awarded effective from March 1999; the Veteran died in September 2007.  As such, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabling continuously since his release from active duty and for a period of not less than five years immediately preceding death.  In addition the Veteran was not a former prisoner of war.

The next issue is whether either of the aforementioned duration requirements for a total rating so as to satisfy 38 U.S.C.A. § 1318 would have been met, but for clear and unmistakable error (CUE) in a decision on a claim filed during the veteran's lifetime.  On a substantive appeal file form filed in September 2009, as well as in hearing testimony presented in June 2011, the appellant maintained that a 100 percent disability rating (TDIU) assigned as of March 1999, was in error and that the effective date should have been prior to that time.  

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior determination will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  See 38 C.F.R. § 3.105(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has created the following three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245  (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313- 14  (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 40  (1993). 

Neither the Veteran (during his lifetime), nor the appellant has reasonably raised a motion of clear and unmistakable error in any final rating action on file.  In this regard the appellant has not identified any error of law or fact which forms the basis or valid CUE claim, nor has she asserted which final rating action contains the alleged CUE.  Mere disagreement with how facts were evaluated is an inadequate basis under which to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Finally, the Board has considered whether there were service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.  In this regard, the Board has identified no such records which establish that the Veteran was entitled to a total service-connected disability rating for the requisite time period.

Where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, for the reasons discussed herein, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.



ORDER

Entitlement to dependency and indemnity compensation (DIC) based upon a claim of entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


